Citation Nr: 0908125	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-26 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability secondary to residuals of a grade III left ankle 
sprain.

2.  Entitlement to service connection for a disability 
manifested by headaches.

3.  What evaluation is warranted for residuals of a grade III 
left ankle sprain since June 22, 2005?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and June 2006 rating decisions of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the January 2006 rating 
decision, the RO denied entitlement to service connection for 
a right ankle disability and migraine headaches.  In the June 
2006 rating decision, the RO granted service connection for 
residuals, grade III, left ankle sprain and assigned a 
10 percent evaluation, effective June 22, 2005.

On appeal the veteran raised the issue of entitlement to 
service connection for obesity secondary to his service 
connected disorders.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  

The issue of entitlement to service connection for a 
disability manifested by headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of a current right ankle 
disability.

2.  Prior to January 29, 2007, residuals of a grade III left 
ankle sprain were not manifested by a marked limitation of 
ankle motion.

2.  Since January 29, 2007, residuals of a grade III left 
ankle sprain have been manifested by a marked limitation of 
ankle motion.


CONCLUSIONS OF LAW

1.  A right ankle disability is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2008).

2.  The criteria for an initial evaluation in excess of 
10 percent for residuals of a grade III left ankle sprain, 
prior to January 29, 2007 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2008).

3.  The criteria for an initial evaluation of 20 percent, and 
no higher, for residuals of a grade III left ankle sprain, 
since January 29, 2007 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  As to the claim for entitlement to service 
connection for a right ankle disability, VA notified the 
Veteran in correspondence dated in June 2005 and March 2006 
of the information and evidence needed to substantiate and 
complete a claim for service connection, to include how 
disability evaluations and effective dates are assigned, and 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  The claim 
was most recently readjudicated in a January 2007 
supplemental statement of the case. 

As to the claim for increase involving the service-connected 
left ankle disability, the Board notes that as service 
connection, an initial rating, and an effective date have 
been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  The decision of the United States 
Court of Appeals for Veterans Claims in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard as to these 
issues.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including service treatment records and VA medical 
records.  VA provided the Veteran with an examination in 
connection with his claim for an increase involving the left 
ankle.  VA, however, did not provide the Veteran with an 
examination in connection with his claim of entitlement to 
service connection for a right ankle disability, and the 
Board concludes that an examination was not necessary to 
decide the merits of the claim.

Under the Veterans Claims Assistance Act of 2000, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of a disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In this case, the Veteran has not brought 
forth competent evidence of a current right ankle disability 
or persistent or recurrent symptoms of a right ankle 
disability.  Thus, an examination was not warranted for that 
claim.  See id.

The Veteran had requested a hearing before a Decision Review 
Officer.  The record reflects that VA scheduled a hearing in 
December 2006, to which the Veteran did not appear.  Thus, 
there is no Decision Review Officer hearing request pending 
at this time.  The Veteran also requested a hearing before 
the Board.  The record reflects that a hearing was scheduled 
in March 2008, and the Veteran submitted written 
documentation that he wanted to withdraw that hearing 
request.  Thus, there is no Board hearing request pending at 
this time.  

The Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is not 
a scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, 
testimony, and VA medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Secondary Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability. In such an 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for a right ankle 
disability.  The Veteran is not alleging he injured his right 
ankle in service.  Rather, he is alleging that due to his 
service-connected left ankle disability, he has had to 
overcompensate with his right ankle, causing a right ankle 
disability.  However, there is no competent evidence that the 
Veteran has developed a right ankle disability; therefore, 
service connection cannot be granted.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  While the Veteran is competent to 
report having right ankle pain, he is not competent to state 
that he has a right ankle disability, as that requires a 
competent medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  38 U.S.C.A. § 5107(b).  
Accordingly, the claim is denied.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the Francisco rule does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson, 12 Vet. 
App. at 126.  The RO has staged the ratings as described 
above.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71a, Plate II (2007).

A 10 percent rating is warranted for a moderate limitation of 
ankle motion.  A 20 percent evaluation is warranted for a 
marked limitation of ankle motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 10 percent for 
residuals, grade III, left ankle sprain prior to January 29, 
2007, but that the evidence supports the grant of a 
20 percent, and no higher, as of January 29, 2007.  The 
reasons follow.

Prior to January 2007, the evidence does not establish that 
the Veteran had a marked limitation of motion of the left 
ankle.  For example, at the May 2006 VA examination, the 
Veteran had 10 degrees of dorsiflexion and 30 degrees of 
plantar flexion.  The examiner noted that the Veteran had 
pain with dorsiflexion but found no further loss of range of 
motion with repetitive motion.  DeLuca.  These clinical 
findings do not establish a marked left ankle disability.  

In reaching this part of the decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

At the January 29, 2007, VA examination, however, the Veteran 
had 0 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  There was diffuse but nontender swelling, and the 
examiner noted the muscle strength in the left ankle was 
decreased with tremulous plantar flexion and dorsiflexion.  
He also noted the Veteran had a slight limp on the left side 
and had difficulty standing on his left foot alone.  Lastly, 
the examiner stated there was "questionable instability."  
In light of these factors, and after resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
clinical findings in the January 2007 VA examination report 
establish a marked left ankle disability and that a 
20 percent evaluation is warranted as of January 29, 2007.

An evaluation in excess of 20 percent would require ankylosis 
of the ankle joint, which is not shown.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  Additionally, because the Veteran is 
now at the maximum evaluation for limitation of motion for 
the left ankle, a higher evaluation based upon additional 
functional impairment under DeLuca would not be available.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


ORDER

Entitlement to service connection for a right ankle 
disability as secondary to residuals of a grade III left 
ankle sprain is denied.

An initial evaluation in excess of 10 percent for residuals 
of a grade III left ankle sprain prior to January 29, 2007, 
is denied.

An initial evaluation of 20 percent, and no higher, for 
residuals of a grade III left ankle sprain prior as of 
January 29, 2007, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

The service treatment records show that in November 1989, the 
Veteran was assaulted by a group of men and kicked in the 
head.  He complained especially of pain in his right temple.  
The Veteran has alleged that he has had chronic headaches 
since he was attacked in service and kicked in the head.  

VA has not provided the Veteran with an examination in 
connection with his claim, and the Board finds that the 
Veteran meets the criteria to warrant an examination.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran a 
VA examination to determine whether he has 
a chronic headache disorder due to an in-
service head injury.  The veteran's claims 
folder must be provided to the examiner 
for review.  The examiner is then provide 
a medical opinion addressing whether it is 
at least as likely as not, i.e., is there 
at least a 50/50 chance, that the Veteran 
has a current disability as a result of 
the November 1989 head injury he sustained 
in service?  A complete rationale must be 
provided for any opinion(s) offered.  

2.  The Veteran is to be notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failing to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the 
Veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  The RO should then readjudicate the 
Veteran's claim of entitlement to service 
connection for a disability manifested by 
headaches.  If the claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


